Citation Nr: 0927060	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    


FINDINGS OF FACT

1.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current hearing loss with his 
period of service.

2.  There is no evidence of tinnitus in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current bilateral tinnitus with his 
period of service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
bilateral hearing loss and tinnitus are related to his 
service with the United States Navy from September 1954 to 
October 1957.  Specifically, the Veteran asserts that he was 
exposed to excessive noise in service while working on the 
flight line and around jets.  The Veteran also notes that he 
suffered from an ear infection while in service.  The veteran 
attributes his current bilateral hearing loss and tinnitus to 
this acoustic trauma and ear infection.  

Factual Background

A brief review of the history of this appeal is as follows.  
Upon enlistment in September 1954 an audiological examination 
revealed 15/15 whispered voice for each ear which indicates 
normal hearing.  Audiological examinations in September and 
October 1955 also revealed 15/15 whispered voice.  Also, in 
September 1954 and October 1955 Reports of Medical History 
the Veteran denied "ear, nose, or throat trouble."  In 
March 1956 the Veteran complained of an earache involving his 
left ear.  Otoscopic examination noted that both ears were 
full of wax, and both ears were washed with warm water and 
peroxide.  The examination also noted a red area and some 
blood in the drum region on the left side.  The Veteran was 
noted to have acute pharyngitis and trauma from removal of 
the earwax.  He was placed on penicillin for myringitis 
bullosa involving the left ear.  There was no follow-up 
treatment.  Upon the Veteran's separation in September 1957 
audiological examination revealed 15/15 whispered voice.    

The Veteran was afforded a VA audiological examination in May 
2006.  During this examination the Veteran reported that he 
worked as an aviation storekeeper in the Navy and that he 
frequently delivered supplies to the flight lines and had 
military noise exposure, primarily from jet aircraft.  The 
Veteran stated that post-service, he worked in construction 
for approximately ten years.  The Veteran provided a history 
of bilateral progressive hearing loss of at least 20 years 
and bilateral constant tinnitus for the past 8 to 10 years.  
The examiner noted that the Veteran's service treatment 
records were negative for hearing loss and/or tinnitus 
incurred while on active duty.  The examiner also noted the 
Veteran's March 1956 treatment record regarding the left ear.  
Examination revealed bilateral moderate to severe 
sensorineural hearing impairment which meets the VA criteria 
and bilateral recurrent tinnitus for the past 8 to 10 years.  

The examiner noted that a review of the Veteran's March 1956 
sick call records for the left ear would indicate that the 
earache experienced by the Veteran did not represent a 
chronic condition but was an acute otitis media, which was 
treated with penicillin and resolved.  At separation from 
service in 1957, the Veteran was noted to have normal hearing 
present and normal otologic examination.  In the examiner's 
opinion there was a remote possibility of hearing loss 
incurred while on active duty in either ear.  According to 
the examiner, the Veteran's history of hearing loss and 
tinnitus would be most compatible with age-related factors 
(presbycusis).  The examiner noted that hearing loss caused 
by acoustic trauma occurs at the time of exposure and not 
years later.  In any case, the examiner could find no 
evidence that either hearing loss of tinnitus was incurred 
while the Veteran was on active duty, and the examiner opined 
that it was less likely than not that the Veteran's current 
hearing loss and/or tinnitus would be related to military 
acoustic trauma.  

Also of record are VA outpatient treatment reports dated from 
June 2004 to January 2006 which are negative for complaints 
or treatment of bilateral hearing loss and/or tinnitus as 
well as a February 2006 private audiological examination 
report which shows bilateral moderate to severe sensorineural 
hearing impairment.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from zero to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Board notes that the May 2006 VA audiological evaluation 
report shows that the Veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

As above, available service treatment records show no hearing 
loss in service.  Both the September 1954 enlistment 
examination and the September 1957 separation examination 
show normal hearing.  Also, while the Veteran's service 
treatment records show that he suffered from an infection of 
the left ear in March 1956, the earache experienced by the 
Veteran did not represent a chronic condition but was an 
acute otitis media, which was treated with penicillin and 
thereafter resolved.  Based on a review of the Veteran's 
service treatment records the May 2006 VA audiological 
examiner opined that the Veteran's current bilateral hearing 
loss and tinnitus were not related to his military service.     

Given the evidence of record, the Board finds that service 
connection for hearing loss and/or tinnitus is not warranted.  
The first objective showing of hearing loss in the record is 
the February 2006 private audiological examination, 
approximately 49 years after service.  Also, there is no link 
between the Veteran's current hearing loss/tinnitus and 
service.  In fact, the May 2006 examiner provided an opinion 
that the Veteran's hearing loss and tinnitus are not related 
to service and implied that they are instead related to the 
Veteran's advancing age.  There is no contrary medical 
evidence of record.   

In the July 2009 Informal Hearing Presentation the Veteran's 
representative noted that the whispered voice tests performed 
during the Veteran's military service are not an accurate 
measure of the Veteran's in-service hearing acuity.  While 
the Board notes the that a normal whispered voice test in-
service would not necessarily rule out decreased hearing in 
service the Board also notes that the only medical opinion in 
this case is the February 2006 VA audiologist who 
specifically opined that it was less likely than not that the 
Veteran's current hearing loss and/or tinnitus would be 
related to military acoustic trauma.  

The Veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the Veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the Veteran's bilateral hearing loss 
and/or tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


